UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1057


JAMES F. HOSKINS,

                Plaintiff – Appellant,

          v.

JANET NAPOLITANO, Secretary     of   Homeland   Security;   UNITED
STATES COAST GUARD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-00639-RDB)


Submitted:   April 18, 2013                 Decided:   April 24, 2013


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James F. Hoskins, Appellant Pro Se. Thomas Harold Barnard,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James F. Hoskins appeals the district court’s orders

denying     relief    on     his    complaint     for     race     and     disability

discrimination and denying reconsideration.                      We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for   the   reasons      stated    by   the    district     court.         Hoskins   v.

Napolitano, No. 1:12-cv-00639-RDB (D. Md. Nov. 28 & Dec. 10,

2012).      We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented     in     the    materials

before    this   court     and    argument    would   not    aid   the     decisional

process.

                                                                             AFFIRMED




                                          2